COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
                                                                    No. 08-20-00161-CV
  IN RE:                                           §

                                                   §          AN ORIGINAL PROCEEDING
  FABIOLA SANCHEZ,
                                                   §                 IN MANDAMUS
  RELATOR.                                         §

                                                   §


                                  MEMORANDUM OPINION

       Relator Fabiola Sanchez has filed a petition for a writ of mandamus against the Honorable

Jesus Rodriguez, judge of El Paso County Court at Law No. 5, contending that the trial court

abused its discretion by issuing a temporary order. The petition is denied.

       To be entitled to mandamus relief, a relator generally must meet two requirements. First,

the relator must show that the trial court clearly abused its discretion. In re Prudential Ins. Co. of

Am., 148 S.W.3d 124, 135 (Tex. 2004)(orig. proceeding). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 135-36. The burden is on the relator to show he

is entitled to mandamus relief. See In re Ford Motor Co., 165 S.W.3d 315, 317 (Tex. 2005)(orig.

proceeding).
       After reviewing the mandamus petition and record, we conclude that Relator has failed to

show entitlement to mandamus relief on this record. Accordingly, we deny the petition for writ of

mandamus.



June 23, 2021
                                             YVONNE T, RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  2